Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lewis, J.), rendered March 8, 2000, convicting him of criminal possession of a weapon in the third degree and reckless endangerment in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his waiver of the right to a *628jury trial was inadequate is not preserved for appellate review (see CPL 470.05 [2]; People v Magnano, 77 NY2d 941, affg 158 AD2d 979, cert denied 502 US 864; People v Ospina, 192 AD2d 680, 681). In any event, the written waiver executed by the defendant and the statements on the record adequately demonstrate that the jury waiver was valid (see People v Perry, 276 AD2d 808; People v Wheeler, 258 AD2d 542; People v Ospina, supra at 681; see also People v Terrell, 277 AD2d 931). Ritter, J.P., Smith, Friedmann and Cozier, JJ., concur.